J-S06006-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MARCOS CAMACHO,

                            Appellant                 No. 1925 EDA 2013


         Appeal from the Judgment of Sentence Entered June 19, 2013
             In the Court of Common Pleas of Philadelphia County
                          Criminal Division at No(s):
                           CP-51-CR-0001451-2012
                           CP-51-CR-0001475-2012
                           CP-51-CR-0001477-2012
                           CP-51-CR-0001727-2012
                           CP-51-CR-0004479-2012


BEFORE: BENDER, P.J.E., LAZARUS, J., and FITZGERALD, J.*

MEMORANDUM BY BENDER, P.J.E.:                     FILED FEBRUARY 23, 2015

        Appellant, Marcos Camacho, appeals from the judgment of sentence of

50 to 100 years’ incarceration, imposed after a jury convicted him of

multiple counts of rape and related charges. After careful review, we affirm.

        Appellant’s convictions “stem from a series of knife-point rapes that

occurred in the Kensington section of Philadelphia in November of 2011.”

Trial Court Opinion (TCO), 4/11/14, at 1.        At Appellant’s jury trial, four

women testified that Appellant had raped them.         In its Pa.R.A.P. 1925(a)

opinion, the trial court sets forth a detailed recitation of the victims’
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S06006-15



testimony, as well as the other evidence presented at Appellant’s trial. See

id. at 2-10.

       Appellant was sentenced on June 19, 2013, to the above-stated,

aggregate term of incarceration.1 He filed a timely notice of appeal, as well

as a timely Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. Herein, he presents three issues for our review:

       1. Did the [c]ourt commit error when it allowed the victim,
       [L.G.], to testify to how she felt when she had come to court
       multiple times to identify [Appellant]?

       2. Did the [c]ourt commit error when it barred defense counsel
       from cross[-]examining the victim, B.H., about her bipolar
       disorder which could have allowed the jury to more accurately
       weigh her testimony?

       3. Were the verdicts against the weight of the evidence, as
       outlined in defense counsel’s Post-Verdict Motion in Arrest of
       Judgment?

Appellant’s Brief at 4.

       In Appellant’s first issue, he asks this Court to remand for a new trial,

claiming that one of the victims, L.G., offered testimony that was irrelevant

and prejudicial. Initially, we note that at trial, Appellant’s counsel objected

to L.G.’s disputed testimony.          N.T., 2/20/13, at 74.   The objection was


____________________________________________


1
  We note that in its opinion, the trial court misstates Appellant’s aggregate
sentence as 60 to 120 years’ imprisonment. See TCO at 20. However, with
respect to each of the four victims, the court imposed consecutive sentences
of 10 to 20 years’ incarceration for Appellant’s rape convictions, and 2½ to 5
years’ imprisonment for his possessing an instrument of crime convictions,
thus totaling an aggregate sentence of 50 to 100 years’ imprisonment.



                                           -2-
J-S06006-15



sustained, and the trial court instructed the jury to disregard L.G.’s at-issue

testimony. Id. at 75. Appellant did not request a mistrial at that time, or at

any other point during his trial.         See id. at 75.   Consequently, Appellant

cannot now argue, for the first time on appeal, that he is entitled to a new

trial based on L.G.’s purportedly prejudicial testimony.            See Pa.R.A.P.

1925(b)(4)(vii) (“Issues not included in the Statement and/or not raised in

accordance with the provisions of this paragraph (b)(4) are waived.”).

       Nevertheless, even if Appellant’s first issue were properly preserved,

we would conclude that it is meritless for the reasons set forth by the

Honorable Charles Ehrlich of the Court of Common Pleas of Philadelphia

County in his Rule 1925(a) opinion.            See TCO at 11-13. Likewise, having

examined the certified record, the briefs of the parties, and the applicable

law, Judge Ehrlich’s well-reasoned opinion also accurately disposes of the

remaining two issues presented by Appellant.2                See TCO at 14-18.

Therefore, we adopt Judge Ehrlich’s opinion as our own and affirm

Appellant’s judgment of sentence on that basis.

       Judgment of sentence affirmed.




____________________________________________


2
 Judge Ehrlich’s decision addresses the three issues Appellant raises herein,
as well as a challenge to Appellant’s sentence. See TCO at 18-23. Appellant
has abandoned his sentencing claim on appeal.



                                           -3-
J-S06006-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/23/2015




                          -4-
                                                                                      Circulated 02/17/2015 10:50 AM




              IN THE ,COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                       FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                          TRIAL DIVISION - CRIMINAL SECTION



  COMMONWEALTH OF PENNSYLVANIA                             CP-51 -CR-0001477-2012
                                                           CP-51-CR-0001451-2012 /
                                                           CP-51 -CR-0001475-20 12
                         v.                                CP-51-CR-0001727-2012
                                                           CP-51 -CR-0004479-20 12
                                                           SUPERIOR COURT
                Man~os   Camacho                           NO. 2539 ED~              '1.
                                                                  I q;LS ¢!>ff 'l.~ I .J

                                                                       d
                                                                        w:: q(II          I~'.~. 11~11
                                                                                !; .' .--=-_-1 1=_ 1-=-_./)

                                                                           (.u)
                                                                           -.',1 :,   II
                                            OPINION

Ehrlich, J.

        Marcos Camacho, hereinafter Defendant, was found guilty during a jury trial on multiple

counts of rape and,related offenses on February 20, 2013. The charges stem from a series of

knife-point rapes that occUlTed in the Kensington section of Philadelphia in November of 2011.

The defendant was sentenced on June 19,2013, to a term of incarceration of sixty (60) to one-

hundred-twenty (120) years. A timely appeal followed.

       On appeal, Defendant avers four points of error:

       I.      The COUIt erred by allowing Lauren Gennello to testifY as to how she felt about
               having to come to court multiple times to identifY Defendant, as ·such testimony
               unduly prejudiced the jury against Defendant and invariably led to her testifying
               to matter which were irrelevant and prejudicial and ultimately stricken by the
               Court;
       II.     The court erred by precluding defense counsel from cross examining Bethany
               Hannah about her bipolar disorder, as such cross examination would have elicited
               testimony that would have been relevant to the jury's assessment of her
               credibility;
       III.    The verdicts were against the weight of the evidence, as outlined in Defendant's
               Post Verdict Motion in Arrest of Judgment; and,




                                                                                                                  .,
                                                                                Circulated 02/17/2015 10:50 AM




         IV.    The sentence of sixty to one hundred twenty years' incarceration was an abuse of
                discretion as such was outside the applicable sentencing guidelines, exceeded the
                Commonwealth's request, and was not supported by sufficient reasons on the
                record.

         As will be discussed below, these claims are without merit. Accordingly, no relief is due.

                                            The Evidence

                                          Lauren Gennello

        In November of 20 II, Lauren Gelmello was homeless and living in the Kensington

 section of Philadelphia. N.T., 02/20/2013, p. 40. Ms. Gennello was suffering from a severe

 heroin addiction and engaged in prostitution to fund her drug use. Jd.

        In the early morning hours of November 15, 2011, while sitting in front of a check-

 cashing store, Ms. Gennello saw the defendant in his vehicle at the intersection of Kensington

 A venue and Clearfield Street. Jd. at 42. Defendant approached Ms. Gennello and she left with

him. !d. They entered Defendant's car and he drove approximately two blocks away. Jd. at 45.

The defendant drove a white Volkswagen Jetta-a vehicle Ms. GenneUo was familiar with as she

owned one previously. Jd. at 43. The passenger seat was reclined toward the rear of the vehicle.

!d. at 43. As Ms. GenneUo attempted to adjust the seat, Defendant parked his car and climbed on

top of her. Jd. at 44. Defendant held a knife to Ms. Gennello and pulled her pants down. Jd. at 45.

Defendant then raped her without a condom. Id. After he had finished, Defendant swung his

knife and told Ms. GelUlello to "get the fuck out of my car." Jd. at 46.

       Ms. Gennello ran to a nearby convenience store and asked to call the police to report

being raped. Jd. at 47. The police arrived shortly thereafter and spoke to Ms. Gennello, who was

experiencing heroin withdrawal. Jd. at 48. She initially informed officers that Defendant used a

condom (even though this was untrue) because she was scared and did not want anyone to touch

her. Jd. She told police the make and model of Defendant's car and her recollection of the license


                                                 2
                                                                                   Circulated 02/17/2015 10:50 AM




 plate number. Id. at 49. A few weeks later Ms. Gennello provided a statement to detectives. Id. at

 50. Later, at a line-up, she positively identified the defendant as her assailant. Id. at 50,55. At the

 time of trial Ms. Gennello was free from drug use for nearly one month and living in a recovery

 house.ld. at 52. At trial she identified a photograph of Defendant's Jetta as the car she was raped

 in. Id. at 53. She further stated that there was no question that it was the defendant who raped

 her, stating: "A woman will never forget a face if [sic] someone who is on top of them when they

 think they are about to die." Id. at 55.

        Philadelphia Police Officer Edmond Winters responded to Ms. Gennello's 91 I-call on

 November 15, 2011. Id. at 80, 81. When Officer Winters arrived on scene, he found Ms.

 Gemlello crying; she was upset and visibly shaken. Id. at 81. Ms. Gennello reported a sexual

 assault by a heavy-set, Hispanic male aged 30-35 driving a white Volkswagen Jetta. Id. at 83.

                                            Jessica Murtaugh

        Also, in November of 2011, Jessica Murtaugh was living in Kensington and suffering

from a serious heroin addiction. N.T., 02/20/2013, p. 89. Like Lauren Gennello, Ms. Murtaugh

was engaged in prostitution. Id.

        Toward the end of the month, in the early morning hours, Defendant pulled up to Ms.

Murtaugh and honked the car hom. Id. at 90. Ms. Murtaugh entered the car and Defendant drove

about four blocks away. !d. Defendant quickly began to unbutton his pants and exposed himself,

while grabbing Ms. Murtaugh's breasts and vagina. Id. at 91, 92. He exited the driver's side of

the car and entered the passenger area. Id at 91. He reclined Ms. Murtaugh's seat while she

repeatedly told Defendant to pay her before any acts would take place; Defendant insisted he

would pay her afterward. Id. at 91. As he was on top of Ms. Murtaugh, Defendant continually

tried to forcibly penetrate her as she fought him off. Id. at 92. After a minute or two, Defendant

abandoned this effort and returned to the driver seat. Id. at 92, 93. Ms. Murtaugh demanded that

                                                  3
                                                                                 Circulated 02/17/2015 10:50 AM




 the defendant take her back; he refused and ordered her out of his car. Id. at 93. He then reached

 into the driver's door compartment and pulled a knife, pressed it into her back. Id. At this, Ms.

 Muratugh got out ofthe car and fled. Id.

         Ms. Murtaugh did not report the incident immediately. Id. at 95. She feared the police

 would not be concemed because of her lifestyle. Id. Eventually, Detective James Owens of the

 Special Investigations Unit ("SIU") of the Special Victims Unit ("SVU") interviewed Ms.

 Murtaugh and she provided a statement. Id. at 97. She described Defendant's car as an older

 model white Volkswagen Jetta in poor condition:, with dark colored interior. Id. Ms. Murtaugh

 identified Defendant in a police photo-array on December 7, 2011. Id. at 100. At the time of trial,

 Ms. Murtaugh had been receiving treatment at a methadone clinic for one-and-a-half months. Id.

 at 104. She positively identified Defendant's car and stated that there was no question that he

 was the man who attacked her. Id.

                                            Tiffany Jones

        In November of 2011, Tiffany Jones was homeless, living in Kensington and suffering

from a serious crack-cocaine addiction.        N.T., 02/2112013, p. 79. Ms. Jones resorted to

prostitution to earn money to support her addiction. !d.

        Toward the end of November, Ms. Jones was walking down Kensington Avenue and the

defendant pulled up' to her. Id. Ms. Jones entered his car and Defendant drove around the block.

Id. at 80. Defendant and Ms. Jones had a conversation regarding sex for money Id. After he

parked the car, Defendant took out a knife, held it to her throat, and raped her in the passenger

seat. !d. at 81,82. Defendant did not use a condom, and he ejaculated on the floor of the car. Id.

at 82. Defendant then told Ms. Jones to: "get the fuck out of the car," and threw her clothes at

her. Id. at 83. Ms. Jones did not report the incident to the police or stop using crack-cocaine. Id.


                                                 4
                                                                               Circulated 02/17/2015 10:50 AM




 Several days later, Ms. Jones saw Defendant again. Id. at 84. At that point, she had been awake

 for three-and-a-half days smoking crack. Id. Ms. Jones entered the passenger seat of Defendant's

 car, and, once she realized it was him, she jumped out of the car. Id.

         Detectives from   sm spoke to Ms. Jones about the rape, and she positively identified the
 defendant in a police photo-array on December 7, 2011. Id. at 86. At the time of trial, Ms. Jones

 had been in police custody for a few weeks; she was clean and sober. Id. 102. Ms. Jones

 positively identified Defendant's car. !d. at 86. She further stated that she had no question that

 the defendant was her assailant. Id. at 102.

                                          Bethany Hannah

        In November 2011, Bethany Hannah lived in the Fishtown section of Philadelphia with

her husband and youngest daughter. N.T., 02/2012013, pp. 124-25. Ms. Hannah's mother lived

only a few houses away. !d. at 125. Unfortunately, Ms. Hannah had a heroin addiction, which

she hid frqm her family, but she was not a prostitute. !d.

        On November 22, Ms. Hannah left her home to meet with her drug supplier. !d. She was

unable to complete the rendezvous and began to walk home. Id. Ms. Hannah noticed a car pass

her twice, and on the second pass the defendant was flirting with her from his car. Id. at 126. Ms.

Hannah rebuffed Defendant's advances telling him she was married and not interested. !d.

Defendant pulled over about two car-lengths ahead, exited the vehicle, and began walking

toward Ms. Hannah. Id. She continued to walk until Defendant was walking besides her. Id. As

they approached his car, Defendant pulled a knife and forced her inside. Id. The defendant

pushed her into the passenger seat, closed the door, and entered the driver's seat while holding a

knife to her. Id. Ms. Hannah exclaimed, "What the fuck is tlus? What's going on?" Id. at 127.
                    ,
Defendant demanded she remove her pants. Id. Ms. Hannah did not run because she was scared


                                                 5
                                                                                  Circulated 02/17/2015 10:50 AM




 and in shock. Jd. at 127. She believed if Defendant caught her he might kill her. Jd. Defendant

 drove a few blocks away, parked the car, and assaulted Ms. Hannah. Jd at 128. During the attack

 Defendant ripped her jeans and forced her to face the passenger seat as he climbed behind her.

 !d. at 129. The defendant held his knife to her throat as he raped her. The defendant did not use a

 condom and ejaculated inside Ms. Hannah. Jd. at 130. After the rape, Defendant told her, "this is

 just the way life is sometimes mommy." Jd. at 140. He pulled up his pants and told her to do the

 same. !d. at 131. Defendant then forced Ms. Hannah out of the car, refusing to return her cell

 phone. Jd.

        As Defendant drove away, Ms. Hannah was able to see the license plate. !d. She went to

 a payphone and called her husband, telling him what had just happened. Jd. at 132. Before

 returning home, Ms. Hannah met a friend and obtained heroin, as she was feeling symptoms of

 withdrawal. Jd. When she alTived at her house, her husband and mother were present. !d. They

took her to Episcopal Hospital where she was refened to SVU. Jd. at 133. She provided a

statement to police including the license plate number of Defendant's car. Jd. She also submitted

to a sexual assault examination and tpe administration of several     i~ections   including an anti-

mv    medication. Jd. Her ripped and blood-stained pants were given to SVU detectives. Jd. at

134. A few weeks later, Ms. Harmah identified Defendant in a photo-alTay and a police line-up.

At trial, Ms. Hannah positively identified the defendant as her assailant and the white Jetta as the

vehicle her attacker was driving. Jd. at 139.

       Margaret Hannah, Bethany'S mother, testified that in the morning of November 22, 2011,

she was notified that Bethany had been raped. N.T. 0212112013, p. 75. Margaret Hannah went to

her daughter's house and was present when Bethany arrived. Id. Bethany was holding up ripped,

blood-stained jeans, and she was distraught and sobbing, stating that she had been raped. Jd.



                                                6
                                                                               Circulated 02/17/2015 10:50 AM




        Detective Linda Blows, a member of the SVU, interviewed Ms. Hannah following her

 arrival at the hospital. N.T., 0212112013, p. 59. In her statement, Ms. Hannah described her

 assailant as a hnsky, Hispanic male in his thirties abont 5 '7" and 200 ponnds. His car was

 described as a white Volkswagen Jetta with Pennsylvania license plate: HVD 5131. Id. at 61. She

 further described the details of the attack: She was raped by an unknown Hispanic male. He

 forced her into his car at knife-point and raped her inside. Her cellular telephone and $80 in cash

 was taken. Id. at 61. Ms. Hannah was then taken to have a sexual assault examination. Id. at 62.

         Donald Thomas Noah Redstone Brophy was employed as emergency medicine and

 forensic nurse at the Hospital of the University of Pennsylvania ("HUP") and a sexual assault

 nurse examiner ("SANE") at the Philadelphia Sexual Assault Response Center ("SARC"). N.T.,

 02/2112013, pp. 4-5. Mr. Brophy, in conjunction with Dr. Jacquline Johnson, performed a sexual

assault examination on Ms. Hannah at the SARC. Id. at 10. Ms. Hannah reported being raped at

knife point with her pants ripped and being partially removed. Id. at 26, 28. Ms. Hannah was

given several medications to prevent sexually transmitted diseases and unwanted pregnancy. Id.

at 12, 13, 17. DNA samples were taken from Ms. Hannah and sent to the crime laboratory for

analysis. Id. at 35-36. Because Ms. Hannah's case findings followed a pattern of rapes in the

area, Detective Blows referred the investigation to Detective James Owens in sm. Id. at 64.

       At trial, there was a stipulation regarding the DNA evidence. The swab taken from

Bethany Hannah's vagina as part of the rape kit conducted by SANE Brophy on November 22,

2011, was tested by Philadelphia criminalistics laboratory by laboratory technician Modupe

Adewumi. The results revealed human semen and sperm. They were sent to the Philadelphia

DNA laboratory and tested by technician Lasette Vega. DNA from both matched DNA from

Defendant. No two people have the same DNA. Id. at 73.



                                                7
                                                                               Circulated 02/17/2015 10:50 AM




                                   SIU Investigation and Arrest

         James Owens, a special investigations detective in SVU, became the lead investigator in

 the Kensington rape cases after a pattern of crime was identified. Id. at 128. The SIU of SVU

 consists of a squad of eight investigators who specialize in cold-cases and pattern crimes. Id. The

 initial repOli he recqived was regarding Lauren Gennello's case in the middle of November. Id at

 129. She had repOlied a sexual assault by a Hispanic male driving a Volkswagen Jetta with

 Pennsylvania license plate "HVP513I." Id. Detective Owens checked the plate against police

 databases and it was registered to a truck. On November 22, 2011, Bethany Hannah made her

 report to SVU-a sexual assault by \l Hispanic male in a Volkswagen Jetta with license plate

 number "HVD5131." Id. at 130. The registered owner of the vehicle had an address in

 Norristown, Pennsylvania, but detectives were unable to locate him. Id.

        Detective Owens subsequently interviewed Lauren Gennello, Tiffany Jones, and Jessica

Murtaugh. Id. at 132-35. All three women gave substantially the same description of the

Defendant, his vehicle, and the circumstances under which they were attacked. Id. On December

6,2011, police issued a press release with the license plate number and vehicle description. Id. at

135. This information was also distributed to patrol officers who subsequently located and

arrested Defendant.· Id.

       On December 6, 2011, Police Officer Nicholas Halbherr, encountered Defendant on the

2100 block of East Lehigh Street. N.T. 02/21/2013, pp. 104-105. Officer Halbherr received a

radio call to investigate a car that was parked at the intersection of Trenton Street and Lehigh

Street. Id. The vehicle was a white Volkswagen Jetta with Pennsylvania license plate number

HVD5131. Id. Shortly thereafter, Officer Halbherr observed a vehicle drive into a parking lot

matching that description. !d. at 106. The car was wanted for several sexual assaults. Id. at 107.



                                                8
                                                                                 Circulated 02/17/2015 10:50 AM




    The vehicle was swerving and crossing through the paint lines that delineated parking spaces. Id.

    at 106. Officer HalbhelT activated his marked police clUiser's lights and sirens. Id. at 107-108.

    Defendant parked his car, exited, and walked away from the officers. Id. at 107. As Officer

    Halbherr approached Defendant, he i1ll1llediately noticed a strong order of alcohol on

    Defendant's breath. Id. at 108. Defendant was holding onto the car to balance himself and stated

    that he had consumed "a couple beers." Id. Defendant's speech was slurred and his eyes were

    glassy. Id. Officer Halbhen- placed Defendant under arrest for suspicion of driving under the

    influence of alcohol. Id. at 109.

             Detectives from SVU arrived and as they were inspecting the vehicle Defendant stated:

    "Is it about the car? I got it off of a friend of mine a month ago and I was the only one driving

    it." Id. Officer Halbherr observed silver skulls on the door locks and a child safety seat behind

    the driver's seat. Id. at 112. Defendant's car was then secured and transported to a police

    impoundment lot. !d. at 111.

            Bethany Hannah, Jessica MUliaugh, and Tiffany Jones were shown photo-an-ays; all three

positively identified the Defendant as having raped them. Id. at 138-39. Later that day, police

executed a search wan-ant on Defendant's home. !d. at 140. During the search, police located a

black, knit hat (described by at least one of the victims), mUltiple knives, including the switch-

blade knife-identified at trial by the victims as the weapon used during their attacks.' Id. at 141-

42.

           Subsequent to his arrest, Defendant provided a statement to Detective Owens and another

officer. N.T., 02122/2013, p. 8. Defendant admitted that he owned a white Volkswagen Jetta,

which is the same car he was driving when an-ested. Id. at 10. Defendant told police that he

drives around and picks up prostitutes. Id. at 11. He insisted that he doesn't force them to do

1   The knife was entered into evidence as Cornrnonweallh 's exhibit C-5.

                                                           9
                                                                                Circulated 02/17/2015 10:50 AM




 anything they don't want to do, but sometimes he doesn't pay them the full, agreed upon price.

 !d. He stated that the women get angry and he just runs away. [d. Sometimes Defendant would

 carry a Stanley work knife with him, but he never brandished it. !d. at 13. Defendant acquired the

 car three weeks prior to his arrest, and had been drinking every day. [d. at 14. He met with

 around \0 prostitutes during that time. [d. at 14. He would drive on Kensington Avenue seeking

 to engage the services of prostitutes in the early-morning hours, either leaving his wife and child

 at home or after taking his wife to the train station. [d. Defendant stated that he would sometimes

 were a condom, other times he would ejaculate inside the women. [d. at 15. Detective Owens'

 last question to Defendant was: "Is there anything else that you would like to tell us at this

 time?" Defendant replied: "Please help my wife and baby. I know I did something and I have to

pay for it. Please help them if you can. Please don't tell her about this if you can." [d. at 16. The

proceeding comments by Defendant were made in the context of that statement and not in

reference to any immigration concerns. [d. at 18-20.

                                     Defendant's Testimony

       At trial, Defendant testified that he knew Bethany Hannah, and that they twice engaged in

consensual sex for money and cocaine. [d. at 59. He testified that their first sexual encounter was

in a Dodge Ram pick-up truck. !d. at 60. He stated he never pulled a knife, nor did he force her

to have sex. [d. Their second encounter was around 20 days later in the Jetta. !d. Regarding

Tiffany Jones, Jessica Murtaugh, and Lauren Gennello, Defendant repeatedly testified that he did

not know them and he never had sex with them. [d. at 65.




                                                10
                                                                                Circulated 02/17/2015 10:50 AM




                                             Discussion

                                    Witness: Lauren Gennello

         The admissibility of evidence in a trial is governed by Pa.R.E. 402 and 403. As a general

 rule, "all relevant evidence is admissible, except as otherwise provided by law. Evidence that is

 not relevant is not admissible." Pa.R.E. 402. The corollary to this rule is "[t)he court may

 exclude relevant evidence if its probative value is outweighed by a danger of one or more of the

 following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

 or needlessly presenting cumulative evidence." Pa.R.E. 403. "Unfair prejudice" is defined as " ...

 a tendency to suggest decision on an improper basis or to divert the jury's attention away from its

 duty of weighing tile evidence impartially." Id., Official Comment; Commonwealth v. Wright,

 599 Pa. 270, 325, 961 A.2d 119, 151 (2008). Additionally,

        the admission of evidence is within the sound discretion of the trial court and will be
        reversed only upon a showing that the trial cOUlt clearly abused its discretion.
        Admissibility depends on relevance and probative value. Evidence is relevant if it
        logically tends to establish a material fact in the case, tends to make a fact at issue more
        or less probable or supports a reasonable inference or presumption regarding a material
        fact. Evidence, even if relevant, may be excluded if its probative value is outweighed by
        the potential prejudice.

Commonwealth v. Fransen, 42 A.3d 1100, 1106 (Pa. Super. 2012) (internal citations omitted).

        The function of the trial court is to balance the alleged prejudicial effect of the evidence

against its probative value and it is not for an appellate COUlt to usurp that function .
     •
Commonwealth v. Parker, 882 A.2d 488, 492 (Pa. Super. 2005). The law of this Commonwealth

"does not require a court to sanitize a trial to eliminate all unpleasant facts from the jury's

consideration where those facts are relevant to the issues at hand and form part of the history and

natural developmeilt of the events and offenses for which the defendant is charged."

Commonwealth v. Page, 965 A.2d 1212, 1220 (Pa. Super. 2009) (citing Commonwealth v.

Dillon, 592 Pa. 351, 366, 925 A.2d 131, 141 (2007»).

                                                11
                                                                                 Circulated 02/17/2015 10:50 AM




         Furthermore, the Supreme Court has stated: "whether the admission of inlproper evidence

 can be cured by an instruction to disregard it involves a consideration of the circumstances under

 which the irrelevant evidence was given and its probable effect on the jury." Commonwealth v.

 Richardson, 496 Pa. 521, 526, 437 A.2d 1162, 1165 (1981) (citing Saunders et al. v.

 Commonwealth, 345 Pa. 423, 425, 29 A.2d 62,63 (1942». The Court also noted:

        Our decisions have indicated that there are situations where the taint, resulting from an
        improper reference to an unrelated criminal act, may be expunged without resort to the
        extreme remedy of aborting an otherwise fair trial. ... The nature of the reference and
        whether the remark was intentionally elicited by the Commonwealth are considerations
        relevant to the determination of whether a mistrial is required.
496 Pa. at 526-27 (citing Commonwealth v. Williams, 470 Pa. 172, 178, 368 A.2d 249, 252
(1977».

        In Richardson, a witness at trial made an unprovoked reference to the defendant's prior

criminal conduct. 496 Pa. at 525. There, the trial court gave a prompt and decisive instruction to

the jury to disregard the witness' errant remark. !d. at 527. The Supreme Court held that the trial

court's instruction was proper and that the resulting prejudice, if any, was insufficient to

necessitate a mistrial. !d.

        In the instant case, Ms. Genello testified to the following on redirect examination:

       MR. O'NEILL: Lauren, tell the jury, today, how do you feel about what the defendant
       did to you back over a year ago in November?

        LAUREN GENNELLO: I feel like he took advantage because I was vulnerable,
        mentally, physically, in my addiction, everything. I already was at a bad place in my life.
       I felt like nothing. Not to mention just to make it clear on the record, I was incarcerated
       every single time I testified. I even got locked up because they were afraid I wasn't going
       to testifY. I'm here on my own. I left my program to come here. They have a special day
       today, once every great while our program does stuff. We are at a hotel today. And I left
       to testifY against this man today because in my heart I know he would do it to someone
       else. I know he will because --

       MR. GAMBONE: Objection, Your Honor.


                                                12
                                                                                  Circulated 02/17/2015 10:50 AM




         THE COURT: That pati I will sustain.

         MR. GAMBONE: Move to strike.

         THE COURT: We will strike it. Disregard that ladies and gentlemen, just the last
         sentence.

 N.T., 02/2012013, p. 75.

         Ms. Gennello made a sudden, unanticipated statement, specifically: "And I left to testify

 against this man today because in my heart I know he would do it to someone else." As is clear

 from the record, the Commonwealth did not deliberately introduce this remark. Defense counsel

 promptly objected to the testimony, which was sustained by this court. Upon motion of the

 defense this conti struck the objectionable testimony and instructed the jury to disregard it.

        The testimony here, in contrast to Richardson, is markedly less prejudicial. This

testimony was of a victim who was giving emotional response to a question about the effect of

the defendant's attack upon her. Her statement of a hypothetical, future assault by Defendant on

other hypothetical victims lacks any basis in fact to establish prejudice in the minds of

reasonable jurors. The objectionable testimony in Richardson, however, specifically referenced

the defendant's prior criminal activities. Such references, of course, are strictly constrained by

the rules of evidence and jurisprudence of this Commonwealth because of their potentially

significant prejudicial effect.

        In light of the brief, improper testimony of Ms. Gennello and the prompt instruction

from this court to the jury to disregard it, limited, if any, prejudice resulted. As such, a

declaration of mistrial would have been inappropriate, and no relief is due.




                                                 13
                                                                                     Circulated 02/17/2015 10:50 AM




                                      Witness: Bethany Hannah

         As a general matter, the Pel1l1sylvania Rules of Evidence presume all persons are

 competent to be a witness. Specifically, Rule 601 provides, in pel1inent part:

         (a) General Rule. Every person is competent to be a witness except as otherwise provided
         by statute or in these Rules.

         (b) Disqualification for Specific Defects. A person is incompetent to testify if the Court
         finds that because of a mental condition or immaturity the person:

         (I) is, or was, at any relevant time, incapable of perceiving accurately;

         (2) is unable to express ... herself so as to be understood either directly or through an
         interpreter;

         (3) has an impaired memory; or

         (4) does not sufficiently understand the duty to tell the truth.

 Pa.R.E. 60 I.

The appellate courts of this Commonwealth have interpreted this rule in the following fashion:

        In general, the testimony of any person, regardless of [her] mental condition, is
        competent evidence, unless it contributes nothing at all because the victim is wholly
        untrustworthy. Thus, in Pel1l1sylvania, [a witness is] presumed competent to testify, and it
        is incumbent upon the paliy challenging the testimony to establish incompetence. Above
        all, given the general presumption of competency of all witnesses, a court ought not to
        order a competency investigation, unless the couli has actually observed the witness
        testify and still has doubts about the witness' competency.

        Claims that a witness' memory has been corrupted by insanity, mental retardation,
        hypnosis, or taint go to the competency of that witness to testify. The capacity to
        remember and the ability to testify truthfully about the matter remembered are
        components of testimonial competency. The paliy alleging a witness is incompetent to
        testify must prove that contention by clear and convincing evidence.

Commonwealth v. Boich, 982 A.2d 102, 109-10 (Pa. Super. 2009) (internal citation and quotation
omitted).

        In the instant matter, defense counsel placed his objection on the record outside the

hearing of the jury:

       THE COURT: You want to put an objection for the record?

                                                  14
                                                                                Circulated 02/17/2015 10:50 AM




         MR. GAMBONE: Yes. I have an objection as to inability to cross-examine Ms. Hannah
         as to her alleged bipolar disorder.

         THE COURT: For the record, the objection was timely made, but we wanted to go with
         the jury trial. I reviewed the case law and since there is no issue of her competency, that
         she said she had bipolar, but there is no indication that she had any difficulty in
         communicating or explaining what happened, what she could recall occurring. So,
         therefore, I rule that the issue of her having bipolar disorder was not relevant for the
         cross-examination in this case at tIlis time. Subject, of course, to any medical testimony
         that would come out, which would indicate that she had difficulty cOJllillunicating with
         the [SANE] nurse, police or any other people regarding what occurred that day, how she
         was acting. And, I believe it's an issue of competency and not credibility based on the
         facts and circumstances of this case, in particular after reviewing case law.

 N.T., 02/20/2013, pp.l55-56.

        After hearing lengthy testimony from the witness, this court concluded that the bi-polar

 disorder of Ms. Hannah was a matter of competency rather than credibility. Finding. the witness

 competent to testify, any cross-examination of Ms. Hannah regarding her condition would be

 irrelevant. This court did reserve the option for defense counsel to pursue this line of questioning

if there was any medical testimony later in the case that supported it. As the record reflects, there

was no medical testimony to that effect. However, even if Ms. Hannah's bi-polar disorder was

relevant, a careful balancing of the equities would also support this court's decision.

        The impeachment of witness may be conducted by any patty. Pa.R.E. 607(a). Indeed, a

witness' credibility may be challenged by any evidence relevant to that issue, except when

prohibited by law. Pa.R.E. 607(b). There are limits imposed on impeachment-just as there is

with other relevant evidence-by Rule 403. Pa.R.E. 607, Official Comment. The trial COUlt must

apply the balancing test, and, when appropriate, exclude otherwise relevant evidence when its

probative value is outweighed by the danger of unfair prejudice. Pa.R.E. 403. Judges have an

"obligation to protect witnesses from harassment or undue embarrassment." Pa.R.E. 611(a)(3).

"In presiding over trial, the court has ... a responsibility to respect the dignity of witnesses."

                                                15
                                                                                 Circulated 02/17/2015 10:50 AM




 Commonwealth v. Laws, 474 Pa. 318, 325; 378 A.2d 812, 815 (1977). Indeed, baseless cross

 examination of a witness on personal issues intended to call that witnesses' character into

 disrepute has been disallowed by our courts. See Commonwealth v. Rizzuto, 566 Pa. 40,63; 777
A.2d 1069, 1082 (2001) (trial court's prohibition of cross examination of witness about mental

 health issues affirmed on appeal), abrogated on other grounds by Commonwealth v. Freeman,

 573 Pa. 532, 827 A.2d 385 (2003); See also Commonwealth v. Kyle, 533 A.2d 120 (Pa. Super

 1987) (acknowledging the important interests in protecting the mental health records of rape

 victims).

        In light of the foregoing, the unnecessary inquiry into the witness's psychiatric condition

would be unduly invasive and harassing to Ms. Hannah, who was brutally raped by Defendant.

As such, the probative value of any testimony regarding her mental health was outweighed by its

unfairly prejudicial nature. In every other respect, however, the Defendant was able to cross-

examine his accuser in a manner fully consistent with his constitutional right of confrontation.

                                        Weight of Evidence

        The Defendant also challenges the weight of the evidence. Defendant's claim that the

verdict was against the weight of the evidence must fail as well. The standard of review for

evaluating a weight-of-the-evidence claim is well established; the scope of review for such a

claim is very na11'0w. The determination of whether to grant a new trial because the verdict is

against the weight of the evidence rests within the discretion of the trial court; that decision will

not be disturbed absent an abuse of discretion. Commonwealth v. Young, 692 A.2d 1112 (Pa.

Super. 1997).

       The weight of the evidence is exclusively for the finder of fact who is free to believe all,
       part, or none of the evidence and to detet1'l1ine the credibility of the witnesses. An
       appellate court cannot substitute its jUdgment for that of the finder of fact. Thus, we may
       only reverse the lower court's verdict if it is so contrary to the evidence as to shock one's
       sense of justice. Moreover, where the trial court has ruled on the weight claim below, an

                                                16
                                                                                 Circulated 02/17/2015 10:50 AM




         appellate court's role is not to consider the underlying question of whether the verdict is
         against the weight of the evidence. Rather, appellate review is limited to whether the trial
         court palpably abused its discretion in lUling on the weight claim.

 Comlllonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408 (2003) (internal citation
 omitted).

         In the instant case, as set fOl1h supra, there was extensive testimony from all four

 complainants. Each of their testimony was remarkably consistent and factually-accurate in many

 key respects. The evidence showed that during the month of November, in the Kensington

 section of Philadelphia, the defendant on at least three separate occasions solicited the services of

 prostitutes. He did not, however, complete the transactions. Rather, he pulled a knife on the

 women and raped two of them in the front passenger seat of his white Volkswagen Jetta. The

 third woman was able to exit the car and flee from her attacker. Bethany Hannah, on the other

 hand, was not a prostitute. She was a mother and a wife with a terrible drug addiction. That

 addiction led her to Kensington Avenue in the early moming hours of November 22,2011. That

is when the defendant followed Ms. Hannah, forced her at knife-point into his car, drove her to a

secluded location and raped her. All four women positively identified the defendant at trial. Two

of the women had also positively identified him earlier police line-ups. All four women also

correctly identified'the make model and condition of Defendant's car, as well as the interior.

Moreover, the DNA evidence recovered from Ms. Hannah-that was stipulated to at trial-was a

match to the defendant.

       Furthermore, the jury was free to dete1Tlline which testimony to believe and which to

ignore. See COlllmonwealth v. Moore, 648 A.2d 331, 333 (Pa. Super. 1994). Here, the jury chose

to credit the testimony of the four complainants, the police, forensic witnesses, and inculpatory

physical evidence over Defendant's self-serving testimony. The fact that the jury believed the




                                                17
                                                                                  Circulated 02/17/2015 10:50 AM




 testimony of Lauren Gennello, Jessica Murtaugh, Tiffany Jones, and Bethany Hannah does not

 shock one's sense of justice. As such, the verdict is not against the weight of the evidence.

                                              Sentence

         Pennsylvania coUtts have repeatedly stressed that sentencing is within the sound

 discretion of the trial court and will not be disturbed absent a manifest abuse of discretion. See

 Commonwealth v. Ellis, 700 A.2d 948, 958 (pa. Super. 1997); Commonwealth v. Martin, 611
A.2d 731, 735 (Pa. Super. 1992). Discretion is abused when the course pursued [by the trial

 COUttj represents not merely an error of judgment, but where the judgment is manifestly

 unreasonable or where the law is not applied or where the record shows that the action is a result

 of prutiality, prejudice, bias or ill will. Commonwealth v. Archer, 722 A.2d 203, 211 (Pa. Super.

 1998) (quotations and citation omitted).

        In considering whether a sentence was manifestly excessive the appellate court must give

great weight to the sentencing judge's discretion, as he is in the best position to measure various

factors such as the 'nature of the crime the defendant's character, and the defendant's display of

remorse, defiance or indifference. Ellis, 700 A.2d at 958 (citing Commonwealth v. Anderson, 552
A.2d 1064 (Pa. Super. 1988).

        Challenges to discretionary aspects of sentencing must raise a substantial question, the

existence of which must be determined on a case-by-case basis. Commonwealth v. Ellis, 700
A.2d 948, 958 (Pa. Super. 1997). The Superior Court has found the existence of such a question

when there is a coi"orable argument that the trial court's actions were "(1) inconsistent with a

specific provision of the Sentencing Code; or (2) contrary to the fundamental norms which

underlie the sentencing process." [d.

       It is true that the sentence imposed here is in the aggravated range of the guidelines;

however, this court could have sentenced the defendant to an additional twenty years'

                                                18
                                                                                  Circulated 02/17/2015 10:50 AM




 incarceration and remained within the statutory maximum. Moreover, the detailed and exhaustive

 sentencing hearing, in which testimony was taken from witnesses-for both the defense and

 Conunonwealth-is entirely consistent with the fundamental norms of the sentencing process.

 Therefore, it is unclear that Defendant has raised a substantial question to the discretionary

 aspects of his sentence. If the Superior COUIt finds that a substantial question does exist, an

 analysis of the record will vindicate this court's sentence as both lawful and appropriate.

        The purpose of the prior record score and the offense gravity score are part of the

 Guidelines used by the court to create uniformity in sentencing. Ellis, at 958. FUithermore, "if a

sentencing COUIt considers improper factors in imposing sentence upon a defendant, the court

thereby abuses its discretion, but the sentence imposed is not rendered illegal. Othetwise, every

elToneous consideration by a sentencing court will render the sentence illegal in a manner which

catmot be waived by a defendant." Commonwealth v. Krllm, 533 A.2d 134, 135 (Pa. Super.1987)

(en bane).   Additionally, "the guidelines list ranges within which a court may sentence for

particular crimes; they are not mandatory and courts will take into account various other factors

when sentencing." Commonwealth v. Archer, 722 A.2d 203, 210 (Pa. Super. 1998) (quoting

Ellis, at 958). See also Commonwealth v. Saranchak, 544 Pa. 158, 177,675 A.2d 268, 277, n. 18

(1996) (stating that a court has no duty to impose a sentence considered appropriate under the

Sentencing Guidelines).

       The Offense Gravity Score ("OGS") for rape as a felony of the first degree is "12" and

the Defendant's Prior Record Score was "0;" the standard range of the guidelines was 66 to 84

months. 204 Pa. Code § 303.15; N.T., Sentencing Hearing, 0611912013, pp. 13-14. The OGS for

sexual assault is "II," yielding a standard range of 54 to 72 months. [d. Possession of an




                                                19
                                                                                            Circulated 02/17/2015 10:50 AM




  instrument of crime has an OGS of "3," resulting in a standard range of 6 to 7 months. Id.

  Defense counsel concurred with the above calculations. Id. 2

          The statutory maximum sentences for the crimes for which Defendant was found guilty

 are: 18 Pa.C.S. § 3121(a)(J), 10 to 20 years (three counts); 18 Pa.C.S. § 3124.1, 5 to 10 years

 (three counts); 18 Pa.C.S. § 907(a), 2 112 to 5 (four counts); 75 Pa.C.S. § 3802(a)(J), (ungraded

 misdemeanor); 18 Pa.C.S. § 901(a) criminal attempt - rape forcible compulsion, 10 to 20 years;

 and 18 Pa. C.S. § 90 I (a) criminal attempt - sexual assault, 5 to 10 years. 3 The aggregate statutory

 maximum is 70 to 140 years incarceration.ld.

          The Defendant was sentenced as follows: As to Tiffany Jones, on the rape charge, 10 to

 20 years; on the possession of instrument of crime charge, two·and·a·half to five years for a total

 of 12·and·a·half to 25 years. As to the rape of Jessica Murtaugh, 10 to 20 years; possession of

 instrument of crime, two·and·a·half to five years; total 12·and·a·half to 25 years. For Bethany

 Hallllah rape, 10 to 20 years; possession of instrument of crime, two·and·a·half to five years.

Lastly, as to Lauren Gelmello, rape, 10 to 20 years; possession of instrument of crime, two·and·

a·half to five years. All sentences are consecutive to each other. N.T., 06/19/2013, p. 29. The

aggregate sentence imposed was 60 to 120 years incarceration.

         The Sentencing Guidelines were not intended by the Legislature to bind the hands of the

sentencing court, which, as in this case, has heard the trial testimony, the arguments of counsel,

the impact upon the victims, and the statement of the defendant. Indeed,

        the only constraints placed on the court's discretion in sentencing matters are that the
        sentence imposed must be within the statutory limits; the record must show that the court
        considered the sentencing guidelines in light of the above balancing standard; and, if the
        court deviates from the sentencing guidelines, the record must demonstrate a


2 The Sentencing Guidelines were calculated utilizing the deadly weapon enhancement. 204 Pa. Code § 303.10(a);
See N.T., 06/19/2013, p. 13·14.
l See 18 Pa.C.S. § 1103·04; 42 Pa.C.S. § 9755(b) and § 9756(b).


                                                      20
                                                                               Circulated 02/17/2015 10:50 AM




       contemporaneous statement of reasons for the departure. The requirement of a
       contemporaneous statement explaining any deviation from the sentencing guidelines is
       satisfied when the sentencing judge states the reasons on the record in the defendant's
       presence.

Commonwealth v. Jones, 640 A.2d 914, 917 (Pa. Super. 1994) (internal citations omitted).


       The requirements of Jones were complied with, in their entirety, in tins case. Namely,

this court made the following remarks immediately prior to sentencing Defendant:

       THE COURT: I have considered the presentence, mental health, prior record score report
       as well as report from the Sex Offender Assessment Board. I have considered arguments
       of counsel, defendant's statement, testimony at trial, testimony of Lauren Gennello today,
       and I will say a couple things before I give my sentence.



        These were four knife-point rapes of strangers in Kensington. Everybody has agreed that
       three of them were prostitutes at the time, four of them, all of them had drug addiction.
       And there is [sic] some things I recall from the trial -- I think it was Bethany Hannah that
       said you, Mr. Camacho, said after raping her, That's the way it is, Mommy. And I recall
       Tiffany Jones being thrown out of the car naked after the sexual assault. And I recall
       Lauren Gennello's testimony that she SOli of repeated today where she was at the time
       and what she was doing and where her life was. And Jessica Murtaugh who said the same
       thing. Mr. Camacho, in this country we have trials, jury trials, 12 people who don't know
       you, your attorney, me, the witnesses, the victim, the police, prosecutor. They were
      chosen by you and your attorney and the DA. Twelve people sat in this jury box and they
      heard the testimony from this witness stand under oath, much of the testimony that I just
      recited. And they also heard from you, although you didn't have to testity and you did.
      And you were able to testity and they heard all of that. And after they heard all of that,
      they found you guilty of raping these four women.
              And you have an absolute right to appeal this because in this country that is what
      we have. But to sit here and tell me about corruption in the DA's office and detectives
      and the complainants who lied, none of whom knew each other, known [sic] of whom
      know me, and all identified you. And in fact your DNA was found in one of them -- I
      forgot which one.

     MR. O'NEILL[Assistant District Attorney]: It was Bethany Hannah.

     THE COURT: And that one you claimed was consensual. Wlnle the Sexual Offender
     Assessment Board may not -- what's the term they use?

     MR. O'NEILL: Sexually violent predator.


                                              21
                                                                                   Circulated 02/17/2015 10:50 AM




         THE COURT: Sexually violent predator for their purposes under the psychiatric
         definition. For my purposes, I believe you are a sexually violent predator. I believe you
         are somebody who chose to prey upon the weakened in our society, and you did it with a
         knife to people's throat to gratify your sexual desires or whatever purposes you had in
         mind. These woman [sic] truly were the outcast. As one of them talked about at trial, the
         cops don't believe us. We are junkies, we are garbage, we wind up dead, nobody cares
         about us. And that is the unfortunate fact of what happens to many who are so drug
         addicted and were in this area, which I think was along Kensington A venue if I
         remember.

        MR. O'NEILL: Absolutely correct.

         THE COuRT: And you chose to go to this particular area and go after these pmticular
         woman [sic]: Mr. O'Neill had a quote about these people. One of my favorite quotes is
         from Hubett Humphrey in his last Senate speech when he was dying of cancer in 1970,
         and I have it on my wall in my office. And it says, The moral test of a society is how it
         treats those who are young, those who are in the twilight of their life, the elderly, and
         those who live in the shadows of life. These four complainants, these four woman [sic],
         truly lived in the shadows of life because of their drug addiction. And so you went into
         those shadows and made it even darker for them and you raped them at knife point. And
         you degraded them even further by throwing one out naked in the street, knife-point rape
         saying,That is the way it is, mommy, to another. The guidelines in this case I don't think
        reflect the danger that you posed to the community or the crimes that were committed
        and the background information that I have in the presentence investigation nor the
        testimony at trial.

        And so I am going outside the guidelines in this case because I believe that the protection
        of community and based on the testimony I heard at trial, guidelines are not reflected
        appropriately. And what I am going to do -- and I want to say something else before I get
        to final sentencing. These four woman [sic] are part of our community. They may have
        their problems and they may have their issues, and many of us have issues, and nobody
        goes through life unscathed, but they are part of our community. You, on the other hand,
        by what you have did have forfeited your right to be part of our community.

N.T., Sentencing Hearing, 06/19/2013, pp. 24-29.

        As is evident from the record, the sentence imposed in this case was not manifestly

unreasonable nor was it the product of partiality, prejudice, bias or ill will. Rather, it is entirely

appropriate given the serial violence committed by Defendant. These crimes are most grave, and

the only responsible method to protect the community from further havoc is to remove this

defendant from society for a significant period of time.



                                                 22
                                                                                 Circulated 02/17/2015 10:50 AM




                                            Conclusion

        In summary, this cOUli has carefully reviewed the entire record and finds no harmful,

prejudicial, or reversible error and nothing to justify the granting of Defendant's request for

relief. For the reasons set forth above, the judgment of the trial court should be affinned.




                                                                                               J.




                                               23
                                                                               Circulated 02/17/2015 10:50 AM




     Comlllonwealth v. Marcos Camacho                        CP-51-CR-0001477-2012
                                                             CP-51-CR-0001451-2012
                                                             CP-51-CR-0001475-20 12
                                                             CP-51-CR-0001727-2012
                                                             CP-51-CR-0004479-2012
                                                             2539 EDA 2013


                                        AFFIDAVIT OF SERVICE

        I hereby certifY that I am this day serving the foregoing Court Opinion upon the
 person(s), and in the maIlIler indicated below, whlch service satisfies the requirements of Pa. R.
 Crim. P. 114:                                                      .

 Defense Attorney:      Todd M. Mosser, Esquire
 ,
                        1500 John F. KeIlIledy Boulevard
                        Two PeIlIl Center, Suite 620
                        Philadelphia, PA 19102

 Type of Service:       (x) First Class Mail         ( ) Certified   () Personal Service



District Attorney:     Hugh J. Bums Jr., Esquire
                       Chief, Appeals Unit
                       Philadelphia District Attorney's Office
                       Three South PeIlIl Square
                       Philadelphia, PA 19107

Type of Service:       (x) Inter-Departmental Mail () Certified      () Personal Service




Date: April II, 2014



 ~ff
Samuel M. SICa III, Esquire
Law Clerk to the Honorable Charles A. Ehrlich